245 F.2d 957
FANDERLIK-LOCKE CO., a Corporation, et al.v.UNITED STATES of America for the use of DAVID A. RICHARDSONCOMPANY, a Co-partnership.
No. 5613.
United States Court of Appeals Tenth Circuit.
April 18, 1957.

John M. Sherman, Pasadena, Cal., and Rowley, Davis & Hammond, Clovis, N.M., for appellants.
Grantham, Spann & Sanchez, Albuquerque, N.M., and John B. Ebinger, Klamath Falls, Or., for appellee.
Before BRATTON, Chief Judge.


1
Docketed and dismissed on motion of appellee, for failure of appellants diligently to prosecute the same.